Citation Nr: 0812753	
Decision Date: 04/17/08    Archive Date: 05/01/08

DOCKET NO.  06-34 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder. 



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from March 1960 to April 
1961.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Atlanta, Georgia, (hereinafter RO).  

Typically, when, as in instant case, there is a previous 
final denial of a claim for service connection, such a claim 
will not be reopened and again considered unless new and 
material evidence has been received.  See 38 U.S.C.A. § 5108.  
However, given the fact that the August 2006 statement of the 
case adjudicated the claim on a de novo basis without 
consideration of whether the veteran had submitted new and 
material evidence, and the fact that the veteran has not been 
provided with the notice requirements pertinent to claims to 
reopen as set forth in Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Board finds it more appropriate to address this 
matter in the same manner as the RO did in the statement of 
the case, and the issue on appeal is thus as listed on the 
first page of the present decision.  See Spencer v. Brown, 4 
Vet. App. 283 (1994).  The veteran is thus being afforded the 
greater benefit of a merits-based decision by the Board 
rather than a decision based on reopening.  The appellant has 
been afforded the laws and regulations for a merit-based 
decision, and presented a merit-based argument.  Accordingly, 
the appellant is not prejudiced by this action.  Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  


FINDINGS OF FACT

1.  Psychiatric symptoms during service were the result of a 
personality disorder that existed prior to service. 

2.  There is no competent evidence that the veteran has a 
current acquired psychiatric disorder that is etiologically 
related to acquired in service psychiatric symptomatology or 
pathology.   
 
CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2007).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  First with regard to the duty 
to notify, in a letter dated in July 2004 issued prior to the 
rating action which gave rise to this appeal, the RO advised 
the claimant of the information necessary to substantiate the 
claim for service connection for an acquired psychiatric 
disorder.  He was also informed of his and VA's respective 
obligations for obtaining specified different types of 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  He was also told to provide any relevant evidence or 
information in his possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  In a March 2006 
letter, the veteran was provided with information regarding 
ratings and effective dates.  See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
obtained the service medical records and made reasonable 
efforts to obtain relevant post-service records adequately 
identified by the veteran.  Specifically, the information and 
evidence that have been associated with the claims file 
includes VA psychiatric outpatient treatment records dated in 
2004, lay statements supporting the veteran's claim, and the 
veteran's own statements and testimony he has presented.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); 
see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  A VA 
examination is not warranted because, as discussed below, 
there is no evidence meeting the low threshold that the 
evidence "indicates" that there "may" be a nexus between 
the current acquired psychiatric disability and acquired in-
service psychiatric symptomatology, such as medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptoms capable of lay 
observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Thus, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Significantly, neither the appellant 
nor his representative has identified, and the record does 
not otherwise indicate, any additional existing evidence that 
is necessary for a fair adjudication of the claim that has 
not been obtained.  In this regard, the veteran indicated in 
a statement received in March 2006 that he had no other 
information or evidence to submit that would substantiate his 
claim.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2006).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303(a), 3.304.  
 
Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim.  Id.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of: (1) a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Personality and developmental disorders are not "diseases" 
for which service connection can be granted, and as a 
"matter of law" are not compensable disabilities.  Beno v. 
Principi, 3 Vet. App. 439, 441 (1992).
 
A psychiatric examination during service in February 1961 
noted that the veteran was referred for an evaluation due to 
chronic enuresis.  At that time, the veteran related a 
history of interpersonal problems with his family and 
indicated that he had been enuretic "all of his life."  It 
was also noted that the veteran was markedly immature in 
presentation and appearance, but that he was oriented to 
time, person and place and did note exhibit any psychotic 
signs or symptoms.  The diagnosis was "[i]mmaturity with 
symptomatic habit reaction, enuresis, stuttering, chronic 
severe."  It was concluded that this condition was not 
incurred in line of duty and had existed prior to service, 
and the veteran was not suitable for service as a result of 
the condition.  The remaining service medical records do not 
reflect symptoms attributable to an acquired psychiatric 
disorder.  

With regard to the in-service psychiatric diagnosis, this 
disability is a personality/developmental disorder for which, 
as indicated above, service connection cannot be granted.  
38 C.F.R. § 3.303(c); Beno, supra.  After service, the first 
evidence of psychiatric treatment is contained in VA 
outpatient treatment records dated in 2004, and the veteran 
testified to undersigned that this is when he first received 
psychiatric treatment after service.  The impression included 
anxiety and major depressive disorder due to chronic heart 
problems.  None of these reports, nor does any other 
competent evidence of record, demonstrate that the veteran 
had acquired psychiatric disability during service that 
resulted in a current acquired psychiatric disability.  

The Board has carefully considered the veteran's statements 
and testimony, as well as the October and November 2004 lay 
statements, asserting in essence that the psychiatric 
symptoms demonstrated during service represented 
manifestations of an acquired psychiatric disorder that the 
veteran still suffers from.  However, such assertions cannot 
be used to establish a claim as a layperson is not qualified 
to render a medical opinion regarding the etiology of 
disorders and disabilities.  See Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (finding that competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions).  Also weighing again the 
veteran's claim is the over 30 year history from separation 
from service and the first psychiatric treatment rendered 
after service.  See Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) (holding that VA did not err in denying service 
connection when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  As such, 
and given the lack of any competent medical evidence to 
support the assertion that an acquired psychiatric disorder 
was incurred as a result of service, the veteran's claim must 
be denied.  Hickson, supra. 

Finally, in reaching this decision, the Board considered the 
doctrine of reasonable doubt; however, as the preponderance 
of the evidence is against the veteran's claim for service 
connection for an acquired psychiatric disorder, the doctrine 
is not for application.  Gilbert, supra.  

ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied. 


____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


